Exhibit 10.19




PREMIER, INC.
2015 EMPLOYEE STOCK PURCHASE PLAN
(As Amended and Restated Effective August 4, 2020)
I.
PURPOSE

The Premier, Inc. 2015 Employee Stock Purchase Plan (the “Plan”) is intended to
provide eligible employees of the Company and its Designated Affiliates with the
opportunity to acquire a proprietary interest in the Company on a discounted
basis. The Plan was approved by the Board on October 3, 2014 and by our
stockholders on December 5, 2014, and amended and restated by the Compensation
Committee of the Board effective August 4, 2020. Capitalized terms shall have
the defined meanings set forth under Article II below, or elsewhere when the
term first appears and is defined.
II.
DEFINITIONS

For purposes of administration of the Plan, the following terms shall have the
meanings indicated:
(a)    “Affiliate” means any corporation, partnership, joint venture or other
business entity in which the Company owns, directly or indirectly, stock or a
capital or profit interest and with respect to which the Company possesses the
power to direct or cause the direction of the management and policies.
(b)    “Board” means the Board of Directors of the Company.
(c)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(d)    “Company” means Premier, Inc., a Delaware corporation, and any corporate
successors to all or substantially all of the assets or voting stock of the
Company which shall by appropriate action adopt the Plan.
(e)    “Designated Affiliate” means an Affiliate that has been designated by the
Board from time to time in its sole discretion as eligible to participate in the
Plan. The Board may also remove an Affiliate from being a Designated Affiliate
at any time in its sole discretion. The Designated Affiliates as of the
Effective Date are Premier Supply Chain Improvement, Inc., Premier Healthcare
Solutions, Inc. and Premier Healthcare Alliance, L.P.
(f)    “Effective Date” means the date on which stockholders of the Company
approve the Plan.
(g)    “Eligible Earnings” means compensation eligible to be deferred as an
elective 401(k) contribution under the Premier, Inc. Retirement Savings Plan.
(h)    “Employee” means any person, including an officer, who is both (a)
classified as a common law employee for purposes of Section 3401 of the Code by
the Company or a Designated Affiliate, and (b) regularly employed for at least
20 hours per week and more than five months in a calendar year by the Company or
a Designated Affiliate.
(i)     “Participant” means any Employee who has elected to actively participate
in the Plan.
(j)     “Plan Administrator” shall be the Company’s Compensation Committee of
the Board, provided that the Board may at any time (i) appoint a person or other
committee to serve in such capacity, and (ii) act in lieu of the Compensation
Committee on any matter authorized for administrative action under the Plan.
(k)    “Stock” means shares of the Class A common stock of the Company, with a
par value of $0.01.
III.
ADMINISTRATION

The Plan shall be administered by the Plan Administrator. Subject to the
provisions of the Plan and applicable law, the Plan Administrator shall have the
authority in its sole discretion: (a) to determine the Stock’s fair market
value; (b) to construe and interpret the terms of the Plan; (c) to correct any
defect, supply any omission, or reconcile any inconsistency in the Plan in the
manner and to the extent it shall deem desirable to carry out the purposes of
the Plan; (d) to prescribe, amend, and rescind rules and regulations relating to
the Plan; and (e) to make all other determinations and take all other action
described in the Plan or as


    

--------------------------------------------------------------------------------

Exhibit 10.19


the Plan Administrator otherwise deems necessary or advisable for administering
the Plan and effectuating its purposes. Decisions of the Plan Administrator (or
its designate) shall be final and binding on all parties who have an interest in
the Plan.
IV.
PURCHASE PERIODS

(a)    Stock shall be offered for purchase under the Plan through a series of
successive purchase periods during offering periods not to exceed 27 months
until such time as (i) the maximum number of shares of Stock available for
issuance under the Plan shall have been purchased or (ii) the Plan shall have
been sooner terminated in accordance with Article IX.
(b)    Under no circumstances shall any purchase rights granted under the Plan
be exercised, nor shall any shares of Stock be issued hereunder, until such time
as the Company shall have complied with all applicable requirements of the
Securities Act of 1933 (as amended), all applicable listing requirements of any
securities exchange on which the Stock is listed and all other applicable
requirements established by law or regulation, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.
(c)    As a condition to the exercise of an option, the Company may require the
person exercising such option to represent and warrant at the time of any such
exercise that the shares are being purchased only for investment and without any
present intention to sell or distribute such shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned applicable provisions of law.
(d)    The Plan shall be implemented in a series of consecutive purchase
periods, each to be of such duration as determined by the Plan Administrator
prior to the commencement date of the purchase period; provided that the first
purchase period shall begin not sooner than the Effective Date. The Plan
Administrator shall have the authority to establish purchase periods over such
intervals and subject to such terms and conditions as it determines to be
appropriate or desirable without stockholder approval.
(e)    Each Participant shall be granted a separate purchase right with respect
to each purchase period. The purchase right shall be granted on the first day of
the purchase period and shall be automatically exercised on the last U.S.
business day of that purchase period or any earlier day the purchase right is to
be exercised hereunder.
V.
ELIGIBILITY AND PARTICIPATION

(a)    An individual who has been continuously employed as an Employee for at
least six (6) months as of the commencement of a purchase period shall be
eligible to participate in such purchase period under the Plan, subject to the
requirements of Section V(b) and the limitations imposed by Article VI, Article
VII and Article VIII below. No non-employee director or independent contractor
may participate in the Plan.
(b)    An Employee may become a Participant by completing and submitting
enrollment forms (including but not limited to a subscription agreement and a
payroll deduction authorization) in such form and manner as approved by the Plan
Administrator (or its designee) during the twenty-one day period before the
beginning of a purchase period, unless a different time for completing and
submitting the enrollment forms is set by the Plan Administrator for all
Employees with respect to a given purchase period. Notwithstanding the
foregoing, no Employee shall be entitled to enroll in the Plan or acquire Stock
under the Plan during any period in which the Company has restricted the
purchase or sale of its securities by its employees.
(c)    The payroll deduction authorized by a Participant for purposes of
acquiring Stock under the Plan may be any multiple of 1% of the Eligible
Earnings of the Participant during the period the purchase right remains
outstanding, up to a maximum equal to 30% of the Participant’s Eligible Earnings
(or such lower maximum percentage as may be designated by the Plan Administrator
from time to time). The deduction rate so authorized shall continue in effect
for the entire period the purchase right remains outstanding, unless (i) the
Participant shall, prior to the end of the purchase period for which the
purchase right will remain in effect, withdraw by filing the appropriate form
with the Plan Administrator (or its designate) or (ii) the amount of payroll
deduction for the Participant during the calendar year exceeds $21,500 (“Payroll
Deduction Limit"). In the event that a Participant exceeds the Payroll Deduction
Limit, the payroll deduction rate for such Participant shall become zero percent
(0%) for the remainder of the calendar year and, at the beginning of the next
calendar year, shall be restored to the payroll deduction rate for such
Participant in effect immediately prior to the Participant exceeding the Payroll
Deduction Limit, unless otherwise modified pursuant to the terms of this Plan.
Payroll deductions will automatically cease upon the termination of the
Participant’s purchase right in accordance with Section VII(d) or Section VII(e)
below. Participants may adjust the percentage of their Eligible Earnings to be
paid as contributions pursuant to the Plan from one purchase period to the next
by completing and submitting a new enrollment form during the enrollment period
for the next purchase period. Participants may not adjust their rate of
contribution during a


2



--------------------------------------------------------------------------------

Exhibit 10.19


purchase period. A Participant’s contribution rate in effect on the last day of
a purchase period shall automatically apply to the next purchase period unless
the Participant elects otherwise during the enrollment period preceding the next
purchase period, the contribution rate has been modified under (c)(ii) above as
a result of the Participant exceeding Payroll Deduction Limit, or the Plan
Administrator determines during a purchase period, by written notice to all
affected Participants, that Participants’ contribution rates shall not
automatically apply to the next purchase period.
(d)    Payroll deductions shall commence on the first payroll that ends after
the beginning of the purchase period and shall end on the last payroll paid on
or prior to the last day of the purchase period to which the enrollment form is
applicable, unless sooner terminated as provided in (i) Section (c) of Article V
or (ii) Article VII.
VI.
STOCK SUBJECT TO PLAN

(a)    The Stock purchasable by Participants under the Plan shall be authorized
but unissued Stock, Stock held in the treasury of the Company, or from any other
proper source. The total number of shares of Stock that may be issued under the
Plan in the aggregate shall be 3,685,500 shares (subject to adjustment under
Section VI(b) below).
(b)    In the event any change is made to the Stock purchasable under the Plan
by reason of (i) any merger, consolidation or reorganization or (ii) any stock
dividend, stock split, recapitalization, combination of shares or other change
affecting the outstanding Stock as a class without the Company’s receipt of
consideration, then unless such change occurs in connection with a transaction
described under Section VII(k), appropriate adjustments shall be made by the
Plan Administrator to (i) the class and maximum number of shares issuable in the
aggregate over the term of the Plan, (ii) the class and maximum number of shares
purchasable per Participant on any one purchase date, and (iii) the class and
number of shares and the price per share of the Stock subject to each purchase
right at the time outstanding under the Plan. Any such adjustment shall be made
by the Board, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Stock subject to purchase rights
under the Plan.
VII.
PURCHASE RIGHTS

Subject to Article VI above, an Employee who participates in the Plan for a
particular purchase period shall have the right to purchase Stock upon the terms
and conditions set forth below and shall execute a subscription agreement
embodying such terms and conditions and such other provisions (not inconsistent
with the Plan) as the Plan Administrator may deem advisable. A subscription
agreement may provide that it shall remain in effect indefinitely for future
purchase periods, subject to (i) the individual’s right to terminate the
subscription agreement by written notice to the Plan Administrator in advance of
a future purchase period, and (ii) the Plan Administrator’s discretion to
determine during a purchase period, by written notice to all affected
Participants, that all such subscription agreements shall prospectively expire
at the end of that purchase period or a designated one thereafter.
(a)    Purchase Price. The U.S. Dollar purchase price per share shall be 85% of
the fair market value per share of Stock when the purchase right is exercised.
For purposes of determining such fair market value (and for all other valuation
purposes under the Plan), the fair market value per share of Stock on any given
date shall be the closing selling price per share of Stock on the immediately
preceding date for which there exists a quotation on the principal exchange on
which the Stock is at the time traded.
(b)    Number of Purchasable Shares. The number of shares purchasable by a
Participant upon the exercise of an outstanding purchase right shall be the
number of whole shares of Stock obtained by dividing the amount collected from
the Participant through payroll deductions during each purchase period the
purchase right remains outstanding by the purchase price in effect for that
purchase period. Any remaining amount in the Participant’s account shall be
automatically refunded to the Participant. Under no circumstances shall purchase
rights be granted under the Plan to any Employee if such Employee would,
immediately after the grant, own (within the meaning of Section 424(d) of the
Code) or hold outstanding options or other rights to purchase, stock possessing
5% or more of the total combined voting power or value of all classes of stock
of the Company or any of its Affiliates. The accrual limitations of Article VIII
shall apply to all purchase rights.
(c)    Payment. Payment for Stock purchased under the Plan shall be effected by
means of the Participant’s authorized payroll deductions. Such deductions shall
begin on the first pay day coincident with or immediately following the
commencement date of the relevant purchase period and, unless terminated earlier
pursuant to Section (c)(i) of Article V above or Sections VII(d) or (e) below,
shall terminate with the pay day ending with or immediately prior to the last
day of the purchase period. The amounts so collected shall be credited to the
book account maintained by the Company on the Participant’s behalf under the
Plan, but no


3



--------------------------------------------------------------------------------

Exhibit 10.19


interest shall be paid on the balance from time to time outstanding in such book
account. The amounts collected from a Participant may be commingled with the
general assets of the Company and may be used for general corporate purposes.
(d)    Withdrawal from Purchase Period.
(i)    A Participant may withdraw from a purchase period by filing the
prescribed notification form with the Plan Administrator (or its designate) on
or prior to the date required by the Plan Administrator in its discretion. No
further payroll deductions shall be collected from the Participant with respect
to that purchase period, and the Participant may elect with respect to any
payroll deductions for the purchase period collected prior to the withdrawal
date to: (A) have the Company refund, in the currency originally collected, the
payroll deductions which the Participant made under the Plan during that
purchase period or (B) have such payroll deductions held for the purchase of
shares at the end of such purchase period. If no such election is made, then
such payroll deductions shall automatically be refunded at the end of such
purchase period, in the currency originally collected. For purposes of this
Section VII(d), a Participant who fails to meet the requirements of an Employee
as set forth in Section II(h) of the Plan during a purchase period will be
deemed to have elected to withdraw from such purchase period.
(ii)    The Participant’s withdrawal from a particular purchase period shall be
irrevocable and shall also require the Participant to re-enroll in the Plan (by
making a timely filing of a new subscription agreement and payroll deduction
authorization) if the Participant wishes to resume participation in a subsequent
purchase period.
(iii)    The Plan Administrator may at any time change the rules pertaining to
the timing of withdrawals, limit the frequency of withdrawals, limit the
frequency with which participants may withdraw and re-enroll in the Plan, and
may impose a waiting period on participants who want to re-enroll following
withdrawal.
(e)    Termination of Employment/Leave of Absence. Except as provided in this
Section VII(e) and in Section VII(l) below, if a Participant ceases to remain an
Employee while his/her purchase right remains outstanding, then such purchase
right shall immediately terminate and all sums previously collected from the
Participant during the purchase period in which such termination occurs shall be
promptly refunded to the Participant (or his or her estate, if employment
termination was due to death). However, should the Participant cease active
service by reason of an approved leave of absence, then the Participant shall
continue to qualify as an Employee under the Plan for a period of up to the
longer of (x) 90 days or (y) the period for which such Participant’s right to
reemployment with the Company is guaranteed by statute or contract. Such
Participant’s payroll deductions will continue at the rate in effect at the time
the leave began, and if a new purchase period begins during the period of the
leave, then the Participant will automatically be enrolled in that purchase
period at the rate of payroll deduction in effect for him/her at the time the
leave commenced. If any such Participant’s approved leave of absence continues
for greater than the longest time period permitted in (x) and (y) above, then
the Participant shall no longer qualify as an Employee and such purchase right
shall immediately terminate. Any such Participant that continued to qualify as
an Employee under the Plan during an approved leave of absence shall have the
election, exercisable up until the end of the then-current purchase period, to
(i) withdraw all the funds then accumulated in the Participant’s payroll account
or (ii) have such funds held for the purchase of shares at the end of such
purchase period. If no such election is made, then such funds shall
automatically be held for the purchase of shares at the end of such purchase
period. In no event shall any further payroll deductions be added to the
Participant’s account following his/her cessation of Employee status. However,
an individual who returns to active employment following a leave of absence that
exceeds the longest time period permitted in (x) and (y) above will be treated
as a new common law employee for purposes of subsequent participation in the
Plan and must accordingly re-enroll in the Plan (by making a timely filing of
the prescribed enrollment forms) on or before the start date of any subsequent
purchase period in which he or she wishes to participate.
For purposes of the Plan, a Participant shall be considered to be an Employee
for so long as such Participant remains in the active employ of the Company or
any other Designated Affiliate under the Plan.
(f)    Stock Purchase. The Stock subject to the purchase right of each
Participant (other than Participants whose purchase rights have previously
terminated in accordance with Sections VII(d) or (e) above) shall be
automatically purchased on the Participant’s behalf on the last U.S. business
day of the purchase period for which such purchase right remains outstanding.
The purchase shall be effected by applying the amount credited to each
Participant’s book account, as converted into U.S. Dollars if necessary, on the
last U.S. business date of the purchase period to the purchase of whole shares
of Stock (subject to the limitations on the maximum number of purchasable shares
set forth in Section VII(b) and Article VIII) at the purchase price in effect
for such purchase period. Any cash contributed to a Participant’s account under
the Plan after a purchase of shares of Stock at the end of a purchase period
shall be either carried forward to the next purchase period, applied to meet any
minimum required tax withholding or returned to the Participant, as elected by
the Plan Administrator.


4



--------------------------------------------------------------------------------

Exhibit 10.19


(g)    Proration of Purchase Rights. Should the total number of shares of Stock
to be purchased pursuant to outstanding purchase rights on any particular date
exceed the number of shares then available for issuance under the Plan, the Plan
Administrator shall make a pro-rata allocation of the available shares on a
uniform and nondiscriminatory basis, and any amounts credited to the accounts of
Participants shall, to the extent not applied to the purchase of Stock, be
refunded to the Participants, in the currency originally collected.
(h)    Stockholder Rights. A Participant shall have no rights as a stockholder
with respect to shares covered by the purchase rights granted to the Participant
under the Plan until the shares are actually purchased on the Participant’s
behalf in accordance with Section VII(f). No adjustments shall be made for
dividends, distributions or other rights for which the record date is prior to
the purchase date.
(i)    ESPP Broker Account. The shares purchased on behalf of each Participant
shall be deposited directly into a brokerage account which the Company shall
establish for the Participant at a Company-designated brokerage firm. The
account will be known as the ESPP Broker Account. The Plan Administrator may
adopt such policies and procedures for the Plan as it determines is appropriate,
including policies and procedures regarding the transfer of shares from a
Participant’s ESPP Broker Account.
(j)    Assignability. Neither the Plan contributions made by a Participant nor
any purchase rights granted under the Plan may be assigned, transferred, pledged
or otherwise disposed of in any way (other than by will, the laws of descent and
distribution) by a Participant. Any such attempt at assignment, transfer, pledge
or other disposition shall be without effect. Purchase rights shall be
exercisable only by the Participant during the Participant’s lifetime.
(k)    Merger or Liquidation of Company. In the event the Company or its
stockholders enter into an agreement to dispose of all or substantially all of
the assets or outstanding capital stock of the Company by means of a sale,
merger or reorganization in which the Company will not be the surviving
corporation (other than a reorganization effected primarily to change the State
in which the Company is incorporated, a merger or consolidation with a
wholly-owned Subsidiary, or any other transaction in which there is no
substantial change in the stockholders of the Company or their relative stock
holdings, regardless of whether the Company is the surviving corporation) or in
the event the Company is liquidated, then all outstanding purchase rights under
the Plan shall automatically be exercised immediately prior to the consummation
of such sale, merger, reorganization or liquidation by applying all sums
previously collected from Participants during the purchase period of such
transaction to the purchase of whole shares of Stock, subject, however, to the
applicable limitations described in Section VII(b).
(l)    Acquisitions and Dispositions. The Plan Administrator may, in its sole
and absolute discretion and in accordance with principles under Section 423 of
Code, create special purchase periods for individuals who become Employees
solely in connection with the acquisition of another company or business by
merger, reorganization or purchase of assets and may provide for special
purchase dates for Participants who will cease to be Employees solely in
connection with the disposition of all or a portion of any Designated Affiliate
or a portion of the Company, which purchase periods and purchase rights granted
pursuant thereto shall, notwithstanding anything stated herein, be subject to
such terms and conditions as the Plan Administrator considers appropriate in the
circumstances.
(m)    Notice by Participants of Disqualifying Dispositions. As a condition for
Plan participation, each Participant agrees that the Company shall be notified,
through the ESPP Broker Account (or by the Participant in writing if the
Participant’s Stock is not held therein), immediately after any sale or transfer
of Stock that is both purchased through the Plan and is sold or disposed of
within the two year period beginning with the purchase period in which the Stock
was purchased, but only to the extent that the Stock is acquired under the Plan
in a manner that is intended to meet the qualification requirements under
Section 423 of the Code.
VIII.
ACCRUAL LIMITATIONS

(a)    No Participant shall be entitled to accrue rights to acquire Stock
pursuant to any purchase right outstanding under this Plan if and to the extent
such accrual, when aggregated with (i) Stock rights accrued under other purchase
rights outstanding under the Plan and (ii) similar rights accrued under other
employee stock purchase plan of the Company or any Affiliate, would otherwise
permit such Participant to purchase more than Twenty-Five Thousand dollars
($25,000) worth of Stock (determined on the basis of the fair market value of
such stock on the date or dates such rights are granted to the Participant) for
each calendar year such rights are at any time outstanding.
(b)    For purposes of applying the accrual limitations of Section VIII(a), the
right to acquire Stock pursuant to each purchase right outstanding under the
Plan shall accrue as follows:


5



--------------------------------------------------------------------------------

Exhibit 10.19


(i)    The right to acquire Stock under each such purchase right shall accrue as
and when the purchase right first becomes exercisable on the last U.S. business
day of each purchase period the right remains outstanding.
(ii)    No right to acquire Stock under any outstanding purchase right shall
accrue to the extent the Participant has already accrued in the same calendar
year the right to acquire Twenty-Five Thousand U.S. Dollars (US$25,000) worth of
Stock (determined on the basis of the fair market value on the date or dates of
grant) pursuant to one or more purchase rights held by the Participant during
such calendar year.
(iii)    If by reason of the Section VIII(a) limitations, one or more purchase
rights of a Participant do not accrue for a particular purchase period, and then
the payroll deductions which the Participant made during that purchase period
with respect to such purchase rights shall be promptly refunded in the currency
originally collected.
(c)    In the event there is any conflict between the provisions of this Article
VIII and one or more provisions of the Plan or any instrument issued thereunder,
the provisions of this Article VIII shall be controlling.
IX.
AMENDMENT AND TERMINATION

(a)    The Board or the Compensation Committee of the Board may from time to
time alter, amend, suspend or discontinue the Plan; provided, however, that no
such action shall adversely affect purchase rights at the time outstanding under
the Plan unless necessary or desirable to comply with any applicable law,
regulation or rule; and provided, further, that no such action of the Board or
the Compensation Committee of the Board may, without the approval of the
stockholders of the Company, increase the number of shares issuable under the
Plan (other than adjustments pursuant to Sections VI(b) and VII(b)), alter the
purchase price formula so as to reduce the purchase price specified in the Plan,
or materially modify the requirements for eligibility to participate in the
Plan.
(b)    Without stockholder approval and without regard to whether any
Participant rights may be considered to have been “adversely affected,” the Plan
Administrator shall be entitled to, in addition to, and without limitation with
respect to, what is permitted pursuant to Section IX(a), cancel or change the
purchase periods, limit the frequency and/or number of changes in the amount
withheld during a purchase period, establish the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars, permit payroll
withholding in excess of the amount designated by a Participant in order to
adjust for delays or mistakes in the Company’s processing of properly completed
enrollment forms, establish reasonable waiting and adjustment periods and/or
accounting and crediting procedures to ensure that amounts applied toward the
purchase of Stock for each Participant properly correspond with amounts withheld
from the Participant’s Eligible Earnings, and establish such other limitations
or procedures as the Plan Administrator determines in its sole discretion
advisable which are consistent with the Plan.
X.
TAXES

(a)    It is the Company’s intention that purchase rights under the Plan qualify
to the maximum extent possible for favorable tax treatment under Section 423 of
the Code when granted to Employees who are employed by a Designated Affiliate
that is a “subsidiary corporation” of the Company as determined under Section
424(f) of the Code. To the extent that purchase rights are granted to an
Employee employed by a Designated Affiliate that is not a subsidiary corporation
under Section 424(f) of the Code, then such purchase rights will not qualify for
favorable tax treatment under Section 423 of the Code. The provisions of the
Plan shall be construed so as to extend and limit participation in a manner
consistent with the requirements of Section 423 of the Code except for the
Company being able to extend purchase right to Employees employed by a
Designated Affiliate that is not a subsidiary corporation of the Company under
Section 424(f) of the Code.
(b)    It is intended that purchase rights that do not qualify for favorable tax
treatment under Section 423 of the Code shall not constitute nonqualified
deferred compensation subject to the requirements of Section 409A of the Code,
and the provisions of the Plan shall be construed consistent with this
intention. Notwithstanding any provision of the Plan to the contrary, in the
event that the Plan Administrator determines that any amounts payable hereunder
will be taxable to a Participant under Section 409A of the Code, the Plan
Administrator may (i) adopt such amendments to the Plan and appropriate policies
and procedures, including amendments and policies with retroactive effect, that
it determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Plan and/or (ii) take such other actions as the
Plan Administrator determines necessary or appropriate to comply with the
requirements of Section 409A of the Code. No action shall be taken under the
Plan that shall cause an Award to fail to comply with Section 409A of the Code,
to the extent applicable to purchase rights hereunder. However, in no event
shall any member of the Board, the Company or any of its Affiliates (including
their respective employees, officers, directors or agents) have any liability to
any Participant (or any other person) with respect to taxes under Section 409A
of the Code.


6



--------------------------------------------------------------------------------

Exhibit 10.19


(c)    A Participant shall be required to pay to the Company or any of its
Affiliates, and the Company or any of its Affiliates shall have the right and is
hereby authorized to withhold, from any cash, shares of Stock, other securities
or other property deliverable under the Plan or from any compensation or other
amounts owing to a Participant, the amount (in cash, shares of Stock, other
securities or other property) of any minimum required withholding taxes in
respect of purchase rights or any payment or transfer under the Plan and to take
such other action as may be necessary in the opinion of the Plan Administrator
or the Company to satisfy all obligations for the payment of such withholding
and taxes. Without limiting the generality of foregoing, the Plan Administrator
may, in its sole discretion, permit a Participant to satisfy, in whole or in
part, any minimum required tax withholding liability by (i) the delivery of
shares owned by the Participant having a fair market value equal to such
withholding liability or (ii) having the Company withhold from the number of
shares of Stock otherwise issuable or deliverable under the Plan a number of
shares with a fair market value equal to such minimum required statutory
withholding liability.
XI.
GENERAL PROVISIONS

(a)    The Plan shall terminate upon the earlier of (i) ten years after its
Effective Date, or (ii) the date on which all shares of Stock available for
issuance under the Plan shall have been sold pursuant to purchase rights
exercised under the Plan.
(b)    Nothing in the Plan or in any agreement entered into pursuant to the Plan
shall confer upon any Employee or other person the right to continue in the
employment of the Company or any Affiliate or affect any right which the Company
or any Affiliate may have to terminate the employment of such Employee or other
person.
(c)    All notices, elections or other communications by a Participant to the
Company or the Plan Administrator under or in connection with the Plan shall be
deemed to have been duly given when received in the form specified by the Plan
Administrator at the location, or with the person, designated by the Plan
Administrator for the receipt thereof.
(d)    All costs and expenses incurred in the administration of the Plan shall
be paid by the Company.
(e)    Any documents that the Company may use in the administration of the Plan,
may be delivered in paper or electronic medium, including but not limited to
email or the posting on a web site maintained by the Company or a third party
under contract with the Company.
(f)    The laws of the State of Delaware shall have control over all matters and
disputes arising under the Plan.
(g)    The rights and privileges of all Participants under the Plan shall be the
same (except as otherwise required by applicable law).


7

